DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “configured to:” does not appear to employ the colon appropriately and it is not clear what recitations belong to this configured to recitation.  For the present the colon is presumed deleted and the configured to language is applicable to the recitation immediately following “configured to”.
	In regard to claim 2, the recitation, “type” is unclear.  There is no way to discern what characteristics or features are included or excluded by a heater that is of a “type”.
	The recitation, “plate type heaters of the plurality of plate type heaters” is indefinite for the reason mentioned above and for inappropriately reintroducing plate heaters anew and it is unclear why the plate heaters are not properly referenced. 
	The recitation, “disposed upwards and downwards at a regular interval” is unclear since what is upward and downward is relative and it is not clear how to discern what orientation is being included and excluded.
	In regard to claim 3, the recitation, “type” is unclear.  There is no way to discern what characteristics or features are included or excluded by a heater that is of a “type”.
	The recitation, “has a constant length per unit area” is unclear since it is not clear what area is being referenced.
	In regard to claim 5, the recitation, “around a center of the heat exchanger with irregular intervals such that among the plurality circular heat radiating parts, a diameter of an outer circular heat radiating part is larger than a diameter of an inner circular heat radiating part” is indefinite since it is unclear how having outer and inner circular parts provides irregular intervals.  The language “such that” raises questions about the influence of the circular recitations on the interval recitation.
	In regard to claim 7, the recitation, “wherein: the solid state hydrogen storage material comprises a plurality of disks and disks of the plurality of disks are stacked on one another, and the heat exchanger is inserted between the disks to exchange heat with the disks.” is indefinite since if the disks are stacking on one another, how is the heat exchanger inserted between the disks as well.  This appears to be a mis-use of basic language.  Further, the recitation, “heat” was already recited in claim 1 and this recitation inappropriately reintroduces heat and it is unclear if this is the same or a different heat.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudawar (US 8778063).
	In regard to claim 1, Mudawar teaches a solid state hydrogen storage device (Fig. 1, 6-8 at least) (hydrogen hydride storage, column 2, line 1-15; column 5, line 30-37; column 8, line 40-45) comprising: a solid state hydrogen storage material (metal hydride) in which hydrogen is stored (column 8, line 40-42); a heat exchanger (21) forming a plate shape (50.2, 50.1, column 8, line 45-50, “plate”) and configured to be inserted into the solid state hydrogen storage material (22) and exchange heat with the solid state hydrogen storage material (22) through contact with the solid state hydrogen storage material (22; thermal contact); a storage container (20, 30, pressure vessel) configured to accommodate the solid state hydrogen storage material (22; column 8, line 50-57) and the heat exchanger (21); and a cap (cover plate) connected to an upper portion (see end of container) of the storage container (20, 30) and configured to seal an interior (column 8, line 25-35, pressure vessel is sealed) of the storage container (20, 30).  
	In regard to claim 2, Mudawar teaches that the heat exchanger (21) comprises a plurality of plate heaters (plates, see fig. 6), the plate heaters (plates) of the plurality of plate heaters are disposed upwards and downwards at a regular interval (see stack, fig. 6), and the solid state hydrogen material (22, metal hydride) is inserted between the plate heaters (column 8, line 50-57).  
	In regard to claim 3, Mudawar teaches each of the plate heaters (plates) is provided with metal plates (50.2, 50.1) respectively disposed on an upper side and a lower side thereof (see Fig. 7), each of the plate heaters comprises a heat radiating part (60) configured to radiate heat in an interior thereof, and the heat radiating part (60) has a constant length per unit area (see that 60 has consistent length from plate).14 Attorney Docket No. 15438-1396  
	In regard to claim 4, Mudawar teaches that a surface of each of the metal plates (plates, 50, 50.1, 50.2) is configured to contact the heat radiating part (60) and be coated with (interpreted as has a layer of) aluminum (aluminum - column 5, line 5-10).
In regard to claim 5, Mudawar teaches that the heat radiating part (60) comprises a plurality of circular heat radiating parts (Fig. 7) coaxially arranged around a center (see center) of the heat exchanger (21) with irregular intervals such that among the plurality of circular heat radiating parts, a diameter of an outer circular heat radiating part is larger than a diameter of an inner circular heat radiating part (interpreted as there are outer 60’s and inner 60’s).
In regard to claim 7, Mudawar teaches that the solid state hydrogen storage material (22) comprises a plurality of disks (metal hydride filling circular spaces between 60) and disks of the plurality of disks are stacked on one another (both radially and axially), and the heat exchanger (21) is inserted between the disks to exchange heat with the disks (of metal hydride material).  
	

Claim(s) 1-3, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong (US 2018/0354786).
	In regard to claim 1, Fong teaches a solid state hydrogen storage device (Fig. 1-12) (hydrogen storage with metal hydride, para. 1, 5) comprising: a solid state hydrogen storage material (metal hydride, para. 5) in which hydrogen is stored (para. 5); a heat exchanger (at least part of 118, 218) forming a plate shape (planar metal of wafers, para. 49) and configured to be inserted into the solid state hydrogen storage material (metal hydride material) and exchange heat with the solid state hydrogen storage material (metal hydride material) through contact with the solid state hydrogen storage material (metal hydride; thermal contact); a storage container (housing, 102) configured to accommodate the solid state hydrogen storage material (metal hydride) and the heat exchanger (part of 118, 218); and a cap (106, 206) connected to an upper portion (see end of container) of the storage container (102) and configured to seal an interior (there is a seal of 106, 206 to 102) of the storage container (housing 102).  
	In regard to claim 2, Fong teaches that the heat exchanger (21) comprises a plurality of plate heaters (122, 222), the plate heaters (122, 222) of the plurality of plate heaters are disposed upwards and downwards at a regular interval (see figures), and the solid state hydrogen material (metal hydride) is inserted between the plate heaters (between metal parts of 118, 218).
	In regard to claim 3, Fong teaches each of the plate heaters (122, 222) is provided with metal plates (metal plate of 118, 218) respectively disposed on an upper side and a lower side thereof, each of the plate heaters (122, 222) comprises a heat radiating part (electrical heater) configured to radiate heat in an interior thereof, and the heat radiating part (electrical heater) has a constant length per unit area (see that wires of electrical heaters have same lengths per area they cover).14Attorney Docket No. 15438-1396

	In regard to claim 6, Fong teaches that the heat radiating part (electric heaters) comprises heating wires having bent shapes (see figures), in which polygonal shapes (para. 51, rectangular shapes) are repeated while a center of the heat exchanger (at least part of 118, 218) is taken as centers of the heating wires (center of heat exchanger is center of layout of wires).  
In regard to claim 7, Fong teaches a solid state hydrogen storage device (Fig. 13-17) comprising: a solid state hydrogen storage material (metal hydride, para. 5) in which hydrogen is stored (para. 5); a heat exchanger (at least part of 318) forming a plate shape (planar metal of wafers, para. 49, 72, 73) and configured to be inserted into the solid state hydrogen storage material (metal hydride material) and exchange heat with the solid state hydrogen storage material (metal hydride material) through contact with the solid state hydrogen storage material (metal hydride; thermal contact); a storage container (302) configured to accommodate the solid state hydrogen storage material (metal hydride) and the heat exchanger (part of 318); and a cap (306) connected to an upper portion (see end of container) of the storage container (302) and configured to seal an interior (306 is sealed to the container) of the storage container (302).  
Further, Fong teaches that the solid state hydrogen storage material (metal hydride material) comprises a plurality of disks (Fig. 14) and disks of the plurality of disks are stacked on one another (see stack), and the heat exchanger (at least part of 318) is inserted between the disks (metal of 318) to exchange heat with the disks (of metal hydride material).
In regard to claim 8, Fong teaches that the solid state hydrogen storage material comprises a compression member (bolts, see fig. 14-17) inserted between the stacked disks and a sealing member (nuts) that is configured to seal opposite ends of the compression member and press the disks upwards and downwards.15 Attorney Docket No. 15438-1396 
In regard to claim 9, Fong teaches that the solid state hydrogen storage material (metal hydride) is configured to store hydrogen (hydrogen, para. 5) in a form of at least one of LANi5H6, sodium aluminum hydride (NaAlH4), or magnesium amide (Mg(NH2)2) (para. 5).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudawar (US 8778063) in view of either Park (US 10511039) or Fong (US 2018/0354786).
	Mudawar teaches most of the claim limitations but does not appear to explicitly teach that the solid state hydrogen storage material is one of LANi5H6, sodium aluminum hydride (NaAlH4), or magnesium amide (Mg(NH2)2).  However these metal hydride materials are well known as taught by either Park (column 2, line 15-22, 55-60) or Fong (para. 5).  Therefore it would have been obvious to a person of ordinary skill in the art to employ at least one of these materials for the metal hydride material of Mudawar for the purpose of providing the storage abilities of these materials.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 16, 2022